 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PATRICIA A. McCOLM,                               No. 2:12-cv-01984-MCE-AC
12                       Plaintiff,
13           v.                                         ORDER
14    TRINITY COUNTY, et al.,
15                       Defendants.
16

17          Plaintiff is proceeding in this matter pro se, and accordingly this motion was referred to

18   the undersigned pursuant to Local Rule 302(c)(21). On November 13, 2019, plaintiff filed a

19   Motion to Amend. ECF No. 55. Plaintiff’s case was closed on October 15, 2019. ECF No. 54.

20   Plaintiff is advised that documents filed by plaintiff since the closing date will be disregarded and

21   no orders will issue in response to future filings. Plaintiff’s motion at ECF No. 55 will not be

22   considered.

23   DATED: November 13, 2019

24

25

26

27

28
